Filed 3/15/13 Pinkins v. Superior Court CA4/2

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
 certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
                     certified for publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                            DIVISION TWO



TONYA PINKINS,

         Petitioner,                                               E055799

v.                                                                 (Super.Ct.No. RID1104042)

THE SUPERIOR COURT OF                                              OPINION
RIVERSIDE COUNTY,

         Respondent;

ERIC BLAIR WINTER,

         Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for writ of mandate. Tamara

Wagner, Temporary Judge. Petition granted.

         Tonya Pinkins, in pro. per., for Petitioner.

         No appearance for Respondent.

         No appearance for Real Party in Interest.




                                                        1
       In this matter, we have requested a response from real party in interest, but

none has been received. Given the lapse of time since the petition was filed, we

consider it appropriate simply to authorize petitioner to submit a new application

for a fee waiver to the trial court containing her updated information, and to direct

the trial court to consider any such application under the statutory standards.

                                    DISPOSITION

       Let a peremptory writ of mandate issue, directing the Superior Court of

Riverside County to modify its order denying petitioner’s request for a fee waiver

to provide that the denial is without prejudice. Should petitioner submit an

updated application, the trial court is further directed to consider any such

application under the statutory standards and, if the application is granted, to

proceed appropriately with respect to any proffered filings by petitioner.

       Petitioner is directed to prepare and have the peremptory writ of mandate

issued, copies served, and the original filed with the clerk of this court, together

with proof of service on all parties.

       In the interest of justice, the parties shall bear their own costs.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                           McKINSTER
                                                                             Acting P. J.
We concur:

HOLLENHORST
                           J.

KING
                           J.


                                           2